Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao et al (U.S. Patent Application Publication No. 2021/0143904 A1). Rao’s patent application meets all the limitations for claims 1-120 recited in the claimed invention.

As to claim 1, Rao et al disclose a network device in communication with a license server, the network device comprising a processing device, and a memory device configured to store a computer program having instructions that, when executed, cause the processing device to (figure 2, pars. 0045-0046): analyze a communication path between a first node and a second node of a communication system (figures 1A-1B, pars 0040-0041, check the path failures between nodes); analyze a first license agreement having a first set of constraints regarding communication between the first and second nodes (figures 1A-1B, par 0042, check the license accounting between nodes); and responsive to determining that the communication path is not allowable under the first set of constraints of the first license agreement, upgrade the first license agreement to a second license agreement having a second set of constraints that are less-restrictive than the first set of constraints regarding communication between the first and second nodes (figures 1A-1B, par 0044, update license for the restored path between nodes).

As to claim 2, Rao et al disclose that the processing device to enable communication along the communication path in response to determining that the communication path is allowable under the second set of constraints of the second license agreement (figures 1A-1B, par 0044).
As to claim 3, Rao et al disclose that the determining that the communication path is not allowable under the second set of constraints of the second license agreement, the instructions further cause the processing device to upgrade the second license agreement to a third license agreement having a third set of constraints (figure 2, par. 0046, additional licenses activated to satisfy the user’s demand such as increase a number of nodes with the working path).

As to claim 4, Rao et al disclose that the first and second sets of constraints are related to at least a reach class that defines a maximum allowable transmission distance along the communication path (figure 1A, par. 0039, figure 2, par. 0046).

As to claim 5, Rao et al disclose that the communication path is a restoration path for use when a fault is detected on a primary path between the first and second nodes of the communication system (par. 0044).

As to claims 6-7, Rao et al disclose that the obtain one or more cost conditions available in the communication system, estimate an additional cost to switch from the primary path to the restoration path, and upgrade the first license agreement to the second license agreement when the additional cost meets the one or more cost conditions, wherein the one or more cost conditions include one or more of a maximum allowable increase in a transmission cost and a maximum allowable increase in a delay cost (pars. 0005-007, figure 2, par. 0046, reference discussed the cost conditions increase/decrease).
As to claim 8, Rao et al disclose that the first node is an originating node and the second node is a terminating node, and wherein the instructions, when executed, further cause the processing device to send a request to a first transponder of the originating node for upgrading from the first license agreement to the second license agreement, and upon receipt of an acknowledgement that the first transponder has upgraded from the first license agreement to the second license agreement, send a notify message to a second transponder of the terminating node (figures 2-3, pars. 0042-0060, upgrading license agreement based on the conditions).

As to claim 9, Rao et al disclose that an interface in communication with a database that is configured to store a shared pool of license agreements available for upgrade, wherein the shared pool of license agreements includes at least the first and second license agreements (figure 3, pars. 0052-0060, database having a license status field and license number field).

As to claims 10-14, they are also rejected for the same reasons set forth to rejecting claims 1-9 above, since claims 10-14 are merely a program product for the apparatus defined in the claims 1-9, and claims 10-14 do not teach or define any new limitations than above rejected claims 1-9.



As to claims 15-20, they are also rejected for the same reasons set forth to rejecting claims 1-9 above, since claims 15-20 are merely method of operations for the apparatus defined in the claims 1-9, and claims 15-20 do not teach or define any new limitations than above rejected claims 1-9.

Additional Reference
The examiner as of general interest cites the following references.
a. 	Block, U.S. Patent Application Publication No.2021/0209198 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            March 21, 2022